DETAILED ACTION

This action is in response to the amendment and arguments filed on 5/17/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-9, 11, 14 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda (US Patent 7667449) in view of Carter et al. (US Patent 7218170).  	Regarding claim 1, Takeda discloses (see fig. 1) a system, comprising: a first stage (101-104, 107) having a current bias generator that generates a biasing current (generation of reference current based on 101-103, 107); the current bias generator including a resistor structure that comprises a tuneable emulated resistor (107. Operation of 107 being in an off state emulates a resistor) and a second stage (105 and load) coupled to the first stage (connection to 101-104, 107), wherein the second stage has a load that utilizes the biasing current generated by the current bias generator (reference current mirrored by operation of 104/105 and output from 105 to the load). 	Takeda does not disclose that the resistor comprises a digitally tuneable emulated resistor. 	Carter et al. discloses (see fig. 7-8) that a resistor comprises a digitally tuneable .
Claims 4-5, 12-13, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda (US Patent 7667449) in view of Carter et al. (US Patent 7218170), Iriarte et al. (US 2014/0266140) and Behzad et al. (US 2005/0266820). 	Regarding claim 4, 12, and 19 Takeda does not disclose that the resistor structure has a first plurality of stacking transistor structures coupled in series, and wherein a reference voltage is used to activate the first plurality of stacking transistor structures that operate in a triode region and behave as resistors. 	Iriarte et al. discloses (see fig. 21) a resistor structure (X1/X2) has a first plurality of stacking transistor structures coupled in series (connection of X1 to X2). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Takeda to include the features of Iriarte et al. because it’s used to achieve a suitably high on state resistance, which can be used for increasing operational efficiencies. 	Behzad et al. discloses (see fig. 7 and 11) that a reference voltage (output from 140) is used to activate a first plurality of stacking transistor structures (140 controlling 196) that operate in a triode region and behave as resistors (see paragraph 0057)..
Claims 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda (US Patent 7667449) in view of Carter et al. (US Patent 7218170) and Lee (US 2018/0062598). 	Regarding claim 10 and 15, Takeda does not disclose that the second stage is .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838